Citation Nr: 1143026	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-08 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1950 to December 1953.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2011, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file and has been reviewed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss is not etiologically related to a disease, injury, or event in service, or to any service-connected disability.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

A VCAA letter dated in September 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Board notes the Veteran's service treatment records were involved in a fire related incident.  As such, it is uncertain whether all service treatment records have been located.  The only service treatment record in the claims file is the Veteran's December 1953 separation examination.  Attempts to obtain this information from other sources were unsuccessful.  Any further attempts to obtain the Veteran's service treatment records would be futile.  The Veteran's VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Furthermore, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination for his hearing loss in June 2008.  As will be discussed in greater detail below, the Board finds the resulting opinion based on inaccurate facts.  As such, the Board sought an additional medical opinion from the Veterans Health Administration (VHA).  The resulting June 2011 opinion is of record.  The examiner noted that the Veteran had a current diagnosis of a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 (2011).  The VA examiner concluded, however, that the Veteran's current bilateral hearing loss disability was due to the aging process and that while he likely had some level of decreased hearing acuity in service that it would not have resulted in a hearing loss disability for VA purposes.  As will be discussed in greater detail below, the examiner took into account the Veteran's reported history, his current symptoms, review of the available private and VA treatment records, and the results of physical and diagnostic examination.  Therefore, the Board finds the June 2011 opinion to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, there is no presumed service connection because a bilateral hearing loss disability for VA purposes was not medically diagnosed within one year of discharge; indeed, it was not diagnosed until decades after service.  While the Board acknowledges the Veteran's report that he was diagnosed with a 10 percent or a 10 to 15 percent hearing loss disability shortly after service, as will be discussed in greater detail below, the Board concludes that such a representation is not sufficient to constitute a hearing loss disability for VA purposes.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Regrettably, the Veteran's service treatment records were involved in a fire related incident.  As such, it is uncertain whether all service treatment records have been located.  In that regard, the Board notes that the Veteran's December 1953 separation examination is of record.  Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Here, the Veteran alleges that his current bilateral hearing loss is due to in-service noise exposure, primarily from artillery, aircraft, and machine gun fire during combat operations in Korea.  In that regard, the Board notes the Veteran is in receipt of, among other awards and medals, the combat infantry badge (CIB), for his combat service in Korea.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

Given the Veteran's combat service and his representations that he was exposed to artillery, aircraft noise, and other loud noises associated with combat operations, exposure to significant acoustic trauma is likely and may be presumed.  As noted, the Veteran's service treatment records are unavailable, save his December 1953 separation examination.  That examination did not include any complaints, treatment, or diagnoses of hearing loss.  The examination did not include an audiometric examination.  Instead, whispered voice testing was observed as 15 out of 15.  Physical examination of the ears was noted as normal.  Thus, the Veteran's available service treatment records are devoid of any findings consistent with in-service incurrence of chronic hearing loss.

Even if a chronic condition was not shown during service, however, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  Indeed, the Board notes that the absence of evidence of a hearing disability during service or of compensable hearing loss within the first year after discharge is not fatal to claim for service connection for hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-traumatic audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  The pertinent inquiry, then, is whether the Veteran's current bilateral hearing loss was caused by any incident of service.  The Board concludes it was not.

After service, the Veteran and his wife contend that he visited a physician shortly after service, who diagnosed either a "10 percent hearing loss" or "10 to 15 percent hearing loss."  Thereafter, the Veteran states that he learned to live with his hearing loss.  Beginning in the 1980s, however, his wife and others began to urge him to see a doctor for his hearing problems.  In March 1989, the Veteran sought treatment for his hearing problems.  At that time, he indicated that he believed his hearing loss was caused by exposure to artillery fire in Korea.  The Veteran noted that he had been tested 30 years previously that found a "10-15% unconnectable loss."  He checked the box indicating that the hearing problems had gotten worse over time, but also wrote a notation that he was not sure if it had worsened.  The Veteran stated that he wanted to learn if he had significant hearing loss and, if so, whether it was correctable.  A contemporaneous audiogram showed a high frequency bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  He was fitted with hearing aids.

In August 1989, the Veteran reported worsening hearing for the previous 2 weeks.  Multiple subsequent treatment records attributed the decreased hearing to ototoxic medication, as a result of his treatment for rheumatoid arthritis.  Thereafter, the Veteran received ongoing treatment for his hearing problems.  

In June 2008, the Veteran was afforded a VA examination for his hearing.  The examiner noted review of the claims file.  At that time, the Veteran reported bilateral hearing loss, the left worse than the right, and constant tinnitus.  The Veteran reported daily difficulty understanding speech in quiet and especially in mild to moderate background noise.  He denied noise exposure or hearing problems prior to service and in-service noise exposure from aircraft, weapons, artillery, mechanical, armor, and explosions.  Post-service noise exposure was from heavy equipment as a farmer, including tractors, engines, and mechanical, as well as noise from aircraft as a pilot.  The examiner also noted the history of use of possibly ototoxic medication.  Testing showed worsening hearing acuity since the 1989 audiogram referenced above.  The diagnosis was bilateral sensorineural hearing loss, mild to moderately severe on the right and normal to moderate on the left.  As to etiology, the examiner opined that it was less likely as not that the Veteran's current bilateral hearing loss was caused by or a result of military service.  As to rationale, the examiner noted that the in-service whispered voice test was not a reliable indicator of hearing loss and that there was a 3 year history of in-service noise exposure and a very long history of post-service occupational noise exposure and the use of ototoxic medications that can account for the hearing loss.  

A November 2010 private audiogram showed slightly worsening hearing acuity compared to the June 2008 VA audiological results.  

In support of his claim, the Veteran provided a December 2010 letter from his private physician for the past 5 years that noted the Veteran "has a history of impaired hearing which occurred immediately after he spent three years in the Army serving in an infantry combat team in Korea."  In addition, the physician noted a decline in the Veteran's hearing in the 5 years the physician had known the Veteran and that the history indicated a "steady decline in hearing which began when he was a young man."  In conclusion, the physician stated, "I assume a portion or all of his permanent hearing loss is a predictable result of his military service in a war zone."  

The Veteran also submitted several written statements from his former attorney, an individual who the Veteran hired to work his land, the Veteran's wife, and a former employee.  The Veteran's wife stated that from the time they began dating in March 1954 that she noticed the Veteran had moderate trouble hearing her.  She also stated that the Veteran went to a doctor about his hearing problems early in their marriage and that the Veteran had "approximately a 10% hearing loss and in [the doctor's] judgment, from what my husband had told him, it was most likely caused by artillery fire in Korea."

The individual the Veteran hired to farm his land stated that the Veteran was not a crop farmer and, to his knowledge, the Veteran never owned, leased, or used any farm machinery suited to plowing, cultivating, or harvesting crops.

The Veteran's former lawyer, who also was a close friend, indicated that the noise levels in the Veteran's home, turkey buildings, and grounds was no louder than a typical residential neighborhood in the area and that there were no machines emitting loud noises.  In addition, the attorney noted that the Veteran always spoke in a very loud voice, which the Veteran did not notice.  The Veteran's former employee's statement also denied a loud working environment on the Veteran's farm and that the Veteran used a loud voice to communicate.

During his January 2011 Board hearing, the Veteran indicated that the June 2008 VA examiner had mistakenly concluded from the Veteran's comments that he was a turkey farmer that he had been exposed to loud noises from mechanical equipment or other sources.  Indeed, the Veteran testified that he did not use such equipment and that turkey farming did not entail significant or extended exposure to loud noises.

Based on the Veteran's statements during the January 2011 Board hearing and the other evidence of record, the Board sought a VHA opinion to clarify the etiology of the Veteran's current bilateral hearing loss.  The resulting June 2011 VHA report noted that the whispered voice testing at separation was not a reliable indicator of hearing loss in service.  The examiner noted the lay statements of record, including multiple indications from individuals that the Veteran spoke in a loud voice.  The examiner stated that speaking in a loud voice was not a reliable indicator of hearing loss.  The examiner noted that the lay statements had not indicated problems more commonly associated with hearing loss, such as the need to repeat sentences many times or that the Veteran misunderstood something said and did the wrong thing.  The examiner recognized that the Veteran's post-service noise exposure was not excessive, which led the examiner to expect that the Veteran would not have a sudden change in hearing due to occupational exposure, but did not preclude the possibility that the Veteran experienced a natural decline in hearing due to age.  The examiner discussed the Veteran's treatment records, including audiograms, that showed a hearing loss disability in March 1989.  As to the etiology of the hearing loss, the examiner noted that it was impossible to determine whether the hearing loss was due to the Veteran's in-service noise exposure or a gradual declining of hearing due to a combination of a lifetime of noise exposure and the aging process.  Subsequent audiograms in 1990 and 1997 did not show a significant change in hearing from 1989.  A 2008 audiogram showed a significant decline in hearing in the right ear and a further significant decline in hearing during a 2010 VA audiogram.  The examiner stated that a steep decline in hearing after the age of 70 is common and not related to noise exposure, but to the aging process.  The examiner considered the medical references to decreased hearing as a result of ototoxic medication, but concluded that the probability of decreased hearing as a result of this medication was very low and the examiner disagreed with the previous attributions of hearing loss to that cause.

Instead, the examiner concluded that the Veteran's current hearing level was due to the cumulative effect of noise exposure in service and after service and due to the aging process.  The examiner noted the Veteran's presumed in-service exposure to acoustic trauma and the 1989 audiogram showing a hearing loss disability for VA purposes, 36 years after separation from service.  As to when the Veteran developed a hearing loss disability pursuant to 38 C.F.R. § 3.385, the examiner observed that very few people had normal hearing as they get older.  In this case, the examiner indicated that the Veteran's presentation was one of a general pattern of hearing loss that occurred with aging, specifically preservation of hearing at low frequencies and hearing loss mostly at higher frequencies.  As such, the examiner concluded that it would be reasonable to assume that the Veteran's hearing was better at separation from service than at the time of the 1989 audiogram.  The Veteran had 3 years of noise exposure in service, followed by less severe noise exposure over the next 36 years due to farming activities and due to the normal aging process.  The examiner noted a steady worsening of hearing in the audiograms, beginning in 1989 and progressing through 2010.  As such, the examiner concluded that this decrease in hearing was due to the aging process and not due to his military noise exposure.  In addition, the examiner concluded, "The hearing test from 1989 shows hearing levels that are just barely within the [compensable] range, even 36 years after separation from service.  It is in my medical opinion that because 36 years later he barely meets [compensable] levels, the veteran would not have had a [compensable] hearing loss at the time of his separation from service."

The Board notes that there exists potentially conflicting evidence as to whether the Veteran's current bilateral hearing loss disability was caused or aggravated by his military service.  In general, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the expert's medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board finds that the greater weight of probative evidence is against finding the Veteran's current bilateral hearing loss disability was caused or aggravated by his military service.  In this regard, the Board finds the opinions expressed in the June 2011 VHA opinion credible and probative, with respect to the Veteran's hearing loss.  The examination was based on a review of the claims file, including multiple audiograms, and other evidence discussed above.  The VA examiner discussed the limited in-service evidence available, as well as the post-service evidence of record that included the contentions of the Veteran, his wife, and other individuals.  As discussed above, the examiner dismissed the contentions of these individuals as the primary manifestation of the claimed hearing difficulty was that the Veteran spoke in a loud voice, which the examiner indicated was not necessarily indicative of hearing loss.  The examiner also observed that the Veteran's hearing problems at the time of the first post-service audiogram of record, in March 1989, showed only a slight hearing loss disability pursuant to VA regulations and that the hearing loss steadily increased from that point in time.  Based on the extended period of time between service and the first post-service audiogram (over 30 years) the examiner concluded that it was more likely than not that the Veteran had decreased hearing acuity as a result of his acoustic trauma in service that did not rise to the level of a hearing loss disability for VA purposes and that his current hearing loss disability was due to the natural aging process and the accumulated noise exposure over the decades since service.  The examiner's conclusion is fully explained and consistent with the evidence of record.  Consequently, the Board finds this report to be the most probative evidence of record as to whether his current hearing loss disability is related to service.

By contrast, the Board finds the opinions stated in the June 2008 VA examination report of limited probative value.  In that regard, the physician's opinion clearly was based in large measure on the Veteran's post-service exposure to significant acoustic trauma as a result of farm machinery and other loud noises associated with the farming of cultivated land.  As the Veteran's representations and multiple substantiating statements from the Veteran's friends and former associates show, he did not have a high level of extended acoustic trauma from farm machinery or other sources.  Accordingly, the opinions expressed in the June 2008 VA examination report are based on incorrect factual premises and, therefore, may not support service-connection here.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).  As such, the June 2008 VA examination report is of no probative value.

In addition, the Board finds the December 2010 private physician's letter of limited probative value.  As with the June 2011 VHA opinion provider, the private physician noted impaired hearing as a result of in-service acoustic trauma and a steady decline in hearing from that point.  Based on the foregoing, the physician assumed that some portion of the Veteran's hearing loss was related to his military service.  As discussed, the Veteran had some decreased hearing acuity as a result of military service; however, the examiner provides no rationale as to why the Veteran's post-service continued decline in hearing acuity was due to his in-service noise exposure.  As discussed above, the June 2011 VHA opinion provider discussed extensively the role of the natural aging process in decreased hearing.  Given the absence of any rationale explaining the purported relationship between the Veteran's in-service acoustic trauma and his steady decrease in hearing after service, the Board finds the December 2010 letter of limited probative value when compared to the thorough rationale outlined in the June 2011 VHA opinion. 

With respect to the Veteran's and his wife's contentions that his hearing was tested shortly after service and that it showed either a "10 percent" or a "10 to 15 percent" hearing loss, the Board acknowledges that there was some decreased hearing acuity as a result of his military service.  However, as noted above, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Thus, there can be some decreased hearing acuity without such decrease constituting a hearing loss disability for VA purposes.  As it is unclear what the original treatment provider meant by a 10 percent or a 10 to 15 percent hearing loss, the Board finds the Veteran's assertions as to what the treatment provider told him shortly after separation from service of limited probative value.

The Board also has considered whether self-reported continuity of symptomatology of hearing loss dating back to service would be sufficient to warrant service connection.  The Veteran clearly is competent to report that he experiences difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  In this case, however, the Veteran has indicated that while he noted that he was speaking more loudly after his extended in-service exposure to acoustic trauma, he did not immediately notice decreased hearing or associate his loud voice with any hearing loss.  The Veteran does note that at some point after service family and friends told him he was having difficulty hearing.  

To the extent that the Veteran contends that his family and friends began making these statements immediately following his separation from service, the Board finds compelling the June 2011 VHA opinion noting that the Veteran likely did have some decreased hearing acuity due to his in-service noise exposure, but that such decrease did not rise to the level of a hearing loss disability for VA purposes.  In that regard, the Board acknowledges the Veteran, as well as his family and friends, can attest to factual matters of which they have first-hand knowledge, such as subjective complaints of trouble hearing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, these individuals, as lay persons, have not been shown to be capable of making medical conclusions, to include diagnosing a current hearing loss disability as defined by VA regulations; thus, any statements regarding diagnoses are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While these individuals are competent to report what comes to them through their senses, they do not have medical expertise, and cannot establish through lay reports alone establish at what point in time the Veteran's hearing loss reached the level of severity to meet the criteria of 38 C.F.R. § 3.385 because such a determination is based wholly on objective audiometric testing.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).

For that same reason, the Board finds the representations by the Veteran's wife, who does have significant medical training as a registered nurse, of limited value with respect to diagnosing a hearing loss disability shortly after separation from service.  Again, the observation of the Veteran speaking in a loud voice and occasionally requiring that people repeat a prior statement does not establish at what point in time the Veteran's hearing loss reached the level of severity to meet the criteria of 38 C.F.R. § 3.385 because such a determination is based wholly on objective audiometric testing.  In addition, the Board finds it significant that the Veteran's wife noted during the January 2011 Board hearing that the Veteran's hearing problems worsened over time to the point that for several years prior to 1989 his family had been encouraging him to seek treatment, which supports the conclusions reached in the June 2011 VHA opinion.  Moreover, to the extent that the Veteran's wife is attempting to attribute the Veteran's current hearing loss disability to his military service, the Board finds the June 2011 VHA opinion provided by a physician more probative than that of a nurse, given a physician's greater training and presumed expertise.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In summary, chronic bilateral hearing loss was not diagnosed until more than 30 years after service.  The medical and lay evidence of record establishes that the Veteran incurred some decrease in hearing acuity in service due to acoustic trauma; however, the most probative evidence of record demonstrates that the current bilateral hearing loss disability is due to intercurrent causes, primarily due to the natural aging process.  While there is a private letter opining a relationship between the Veteran's current hearing loss and service, as discussed, this opinion did not provide an adequate rationale for the opinions expressed, especially in light of the thorough and well articulated June 2011 VHA opinion.  The opinions in the June 2011 VHA opinion were fully explained and are consistent with the record as a whole.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claim, and that service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


